Citation Nr: 1703165	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for myasthenia gravis, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tiffany Bodger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1953 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Regional Office in Reno, Nevada now has jurisdiction over the matter. The Veteran appeared at a videoconference hearing in November 2015.  The Board denied the claim in January 2016. 

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans' Claims (the Court), and by a September 2016 Order, the Court vacated and remanded the claim for adjudication in accordance with a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his myasthenia gravis was caused or aggravated by exposure to ionizing radiation in service.  The record reflects that while in service, the Veteran participated in Operation TEAPOT, a nuclear atmospheric test located at Camp Mercury in Nevada in March 1955.

A 1984 letter from the Department of the Navy stated that the Veteran's radiation dose reconstruction was 0.590 rem, gamma, and less than 0.010 rem, neutron.  In March 2014, the Defense Threat Reduction Agency and United States Strategic Command determined that the Veteran's dose estimate was 16 rem external gamma dose, 0.5 rem external neutron dose, and 500 rem total skin dose to any skin area (beta plus gamma).  

In September 2015, the Director of the Environmental Health Program determined that the Veteran's myasthenia gravis could not be attributed to radiation exposure because the Veteran's total dose of 16.5 rem was far below the threshold for effects to the nerves.  However, pursuant to the Joint Motion for Remand, further clarification is necessary.  As stated in the Joint Motion, the Director spoke in radiation values of "rem," "Gray," and "rad," but did not provide any reason for converting the Veteran's dose exposure to these other measurements.  Thus, clarification of these terms, and the reason behind the use of these terms, is necessary.  Also as stated in the Joint Motion, while the Director addressed the effect of exposure on peripheral nerves, the opinion did not address how or to what extent radiation affects the Veteran's ocular nerves, specifically, and such is the primary symptom of his myasthenia gravis.  Thus, clarification is necessary.

The Joint Motion also stated that other pertinent evidence must be considered when determining the onset of the Veteran's myasthenia gravis.  To that extent, the Veteran's ex-spouse and sister-in-law stated in 2015 that the Veteran began wearing glasses in 1956, in part due to double vision.  A November 1979 Nuclear Test Personnel Review Verification Questionnaire reflects the Veteran's report of swelling of the knees and ankle as well as muscle problems.  Also in November 1979, the Veteran reported the onset of left leg and ankle swelling and pain for the previous five years.  For about three years he had had occasional double vision.  He had worn glasses for 20 years due to decreased night vision.  He had been diagnosed with myasthenia gravis in 1978.  Then, in September 1991, the Veteran reported to a private physician that in 1978, he had lid droop and some diplopia and was found to have ocular myasthenia.  A February 1993 treatment record reflects the Veteran's report that he had a history of double vision for 20 years.  He had an ongoing diagnosis of myasthenia gravis and pseudogout of the lower extremities.  

In June 2014, a private physician opined that because the cause and effect relationship of radiation exposure and myasthenia gravis had been determined in the past, it was possible that the Veteran's myasthenia gravis was due to such exposure.  In May 2015, a VA Academics Internist stated that it was likely that the Veteran's myasthenia gravis was due to his service radiation exposure, though the physician was unsure if the Veteran had thymomas that would relate to radiation exposure.  In November 2015, a VA neurologist also related the Veteran's myasthenia gravis to radiation exposure, however, such appears to be based upon a previous nonprecedential or binding Board opinion.  The above history, and the remainder of the record, should be considered by the Under Secretary of Benefits and/or any other necessary consultant in accordance with 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's case to the Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. §  3.311 (c) regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's myasthenia gravis was related to his active service, including in-service exposure to ionizing radiation.  

If the opinion refers to radiation dosage in any measurement other than rems, such as "Gray," "rem" or "rad," the writer should explain the measurement conversion or the relative values of "Gray," "rem" and "rad."

The opinion should specifically address the possible effects of in-service radiation on the Veteran's ocular nerves, the primary symptom of his myasthenia gravis, as opposed to the previous opinion that addressed the effect on peripheral nerves.   

The opinion should discuss the significance, if any, of the following evidence: a) the two 2015 lay statements stating that the Veteran needed glasses beginning in 1956 for a night vision defect and for double vision, b) a 1979 Nuclear Test Personnel Review Verification Questionnaire where the Veteran reported swelling of the knees and ankles as well as muscle problems, c) a November 1979 treatment record showing the Veteran's report of onset of left leg and ankle swelling and pain for the previous five years, occasional double vision for three years, his report that he had worn glasses for 20 years due to decreased night vision, and his report that he had been diagnosed with myasthenia gravis in 1978, d) a September 1991 treatment record showing the Veteran's report that in 1978, he had lid droop and some diplopia and was found to have ocular myasthenia, e) a February 1993 treatment record documenting the Veteran's report that he had a history of double vision for 20 years and documenting that he had an ongoing diagnosis of myasthenia gravis and pseudogout of the lower extremities, and f) the three positive etiological opinions dated June 2014, May 2015, and November 2015.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




